
	
		II
		110th CONGRESS
		2d Session
		S. 2803
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Act entitled An Act authorizing
		  associations of producers of aquatic products to include persons
		  engaged in the fishery industry as charter boats or recreational fishermen, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Charter and Recreational
			 Fishing Collective Marketing Act of 2008.
		2.Charter boats
			 and recreational fishermen
			(a)In
			 generalThe Act entitled
			 An Act authorizing associations of producers of aquatic
			 products, approved June 25, 1934 (15 U.S.C. 521), is amended—
				(1)in the second
			 undesignated paragraph, by inserting and recreational after
			 includes all commercial; and
				(2)by inserting
			 after the first undesignated paragraph the following:
					
						Persons
				engaged in the fishery industry, as charter boat or recreational fishermen
				catching aquatic products, may act together in associations, corporate or
				otherwise, with or without capital stock, in collectively catching, producing,
				and marketing such aquatic products, including implementing a vessel capacity
				reduction program, improving the operational and economic efficiency of a
				fishery, undertaking research, and improving the conservation and management of
				a fishery
				resource.
						.
				(b)ConstructionNothing
			 in this section or the amendments made by this section shall be construed to
			 diminish or supersede any authority or provision of the Magnuson-Sevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.).
			
